DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed July 18, 2022, has been received and entered.
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, and the species ‘ethoxylated dodecyl alcohol’ in the reply filed on July 18, 2022, is acknowledged.  The traversal is on the ground(s) that claims 18-20 are directed towards methods (Groups II-III) by adding a papermaking additive composition as defined in claim 1, i.e., the Group I composition.  Applicant cites MPEP 809 (discussing linking claims) and MPEP 821.04 (discussing rejoinder), pointing out that this situation is one where the application has claims to two or more properly divisible inventions, but also has one or more linking claims which, if allowable, would require rejoinder of the otherwise divisible subject matter.  Applicant cites MPEP 809 to support their position that although requirement to restrict such claims would be proper and can nevertheless be required, the linking claims must be examined with, and thus are considered part, of the invention elected.  This is not found persuasive because MPEP 809 states that when an application includes claims to distinct inventions as well as linking claims, then restriction can nevertheless be required.  Group I is distinct from Groups II-III since Group I is directed to a product whereas Groups II-III are directed to methods – see the restriction requirement for further explanation for the finding that the inventions are distinct.  Since the claims of the application are not only linking claims, but also distinct inventions, then restriction can be required.   The statement in MPEP 809 about the examination of the linking claims with the elected invention is speaking to linking claims belonging to the same invention as the elected invention.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 (non-elected species), 15 (non-elected species), 17 (non-elected species), and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 18, 2022.
	Claims 1-4, 6-14, and 16 are examined on the merits to the extent they are directed to the elected invention and species.

Information Disclosure Statement
The information disclosure statement filed April 23, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	In particular, no copy has been provided of WO 2012/051328.

Claim Objections
Claims 2, 11-14, and 16 are objected to because of the following informalities:  
Claim 2 is objected to because a comma should be inserted after the word “treated” in line 1.  Additionally, claim 2 is objected to because all genus names must be italicized.
Claim 11 is objected to because a comma should be inserted after the word “treated” in line 1.  Additionally, claim 11 is objected to because the genus name (“Saccharomyces”) must be italicized.  Since claim 11 is objected to, then its dependent claims, claims 12-14 and 16, must be objected to.
Claim 12 is objected to because it recites “wherein the wherein the” in line 1.  One recitation of “wherein the” should be deleted.  Additionally, the recitation “Saccharomyces cerevisiae” in claim 12 should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because not every genus listed in the claim is a yeast.  In particular, Fusarium, Lecanicillium, Mucor, Neurospora, Penicillium, Rhizopus, and Verticillium are genera of fungi, but are not genera of yeast.  Therefore, it is unclear how there can be yeast belonging to those genera as recited in claim 2.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-4, 6-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale (US 2010/0078307. Listed on IDS filed 4/23/20) in view of Jeppson (US 4,052,858. Listed on IDS filed 4/23/20) and De Jong (US 2005/0171275. Listed on IDS filed 4/23/20), and in light of Justen (US 2011/0052514. Listed on IDS filed 4/23/20).
Dale discloses a process for biologically treating a fluid which contains organic materials, in particular sewage sludge from the treatment of municipal waste waters and the like, under anaerobic conditions, to remove volatile solids and generate biogas (page 1, paragraph [0002]).  The organic waste is treated with a composition comprising a fermentation supernatant containing active enzymes from a Saccharomyces cerevisiae culture; and a non-ionic surfactant (page 2, paragraph [0019]).  The composition of Dale is made by mixing the fermentation intermediate (the fermentation supernatant from a S. cerevisiae culture) with preservatives and a non-ionic surfactant, and bringing the composition to 100% by the addition of water (paragraph [0029]).   Given that the composition comprises mostly water, then the composition of Dale reads on a ‘liquid composition.’  
The fermentation supernatant is obtained by culturing the yeast S. cerevisiae until the fermentation is completed, and centrifuging the yeast fermentation composition to remove the “sludge” formed during the fermentation (paragraph [0027]).  Then, the supernatant is mixed with various chemicals (that are preservatives; see paragraph [0029]) to form the fermentation intermediate (paragraph [0027]) that is included in the composition of Dale (see paragraph [0029]).  Because of the centrifugation and the mixing with preservatives (reading on treatment), then the fermentation intermediate reads on a ‘treated, fermented yeast supernatant.’  Given that only the sludge is removed from the fermentation supernatant, then the fermentation supernatant of Dale comprises soluble components of the fermented culture which necessarily include bio-nutrients, minerals and amino acids.
Dale teaches that the composition comprises about 9%, by weight, of a non-ionic surfactant (claim 4 of Dale).  For instance, the embodiment of the composition in Tables II and III on page 3 of Dale comprises about 9% by weight of a nonionic surfactant (ethoxylated octyl phenol).  The weight percentage of about 9% by weight of a nonionic surfactant falls in the range of ‘about 1% to about 15% by weight’ of instant claim 1, as well as falling in the ranges of instant claims 8, 9, 13, and 14.  
Additionally, Dale teaches that for the final composition disclosed in Table III, pH is adjusted to about 3.5 to about 4.0 with phosphoric acid (see also paragraph [0030]).  This pH range falls within the pH range of ‘about 2.5 to about 5.0’ of instant claim 1, as well as reading on ‘at most 4.5’ as recited in instant claim 10.
In sum, Dale is comparable to the claimed invention since Dale teaches a liquid composition comprising a treated, fermented yeast supernatant (fermentation intermediate obtained from S. cerevisiae culture) including bio-nutrients, minerals, and amino acids, and about 9% by weight (falling in the range of ‘about 1% to about 15% by weight’) of a nonionic surfactant, wherein the composition has a pH of about 3.5 to about 4.0 (falling in the range of ‘about 2.5 to about 5.0’).

Dale differs from the claimed invention in that Dale does not expressly disclose that their liquid composition lacks any active enzymes.  Furthermore, Dale differs from the claimed invention in that Dale does not expressly disclose that the nonionic surfactant is the elected species of nonionic surfactant, ‘an ethoxylated dodecyl alcohol.’
Jeppson teaches using discharge steam from a power generation station for the purpose of sterilizing and recovering waste water (column 4, lines 41-44).  Waste water, which may typically be sewage water contaminated with bacteria, viruses, etc., is brought to a series of thermally insulated holding tanks situated in proximity to turbines (column 5, lines 10-15).  The thermal energy of discharge steam is used to heat the waste water to a temperature in the range from about 71˚C to about 100˚C, and the water is held at this temperature in a holding tank for a period sufficient to destroy living organisms such as bacteria (column 5, lines 20-26).  Holding times for this purpose typically range from a minimum of about 30 minutes at the upper end of the above indicated temperature range to at least about six hours at the lower limit thereof (column 5, lines 29-32).  Moreover, holding periods of one to six hours at sterilizing temperatures in the range from about 79˚C to about 95˚C are most suitable under usual conditions of initial water contamination and desired safety factor (column 5, lines 33-37).
De Jong discusses non-ionic surfactants, indicating that they include ethoxylated fatty alcohols such as ethoxylated dodecyl alcohol (page 3, paragraph [0015]).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have applied the technique of Jeppson on the waste water treated by the process of Dale; that is, it would have been obvious to have heated the treated waste water of Dale with discharge steam at a temperature in the range from about 71˚C to about 100˚C for a period of about 30 minutes to at least six hours, most preferably at temperatures in the range from about 79˚C to about 95˚C for a period of one to six hours.  One of ordinary skill in the art would have been motivated to do this in order to sterilize and recover waste water.  Moreover, it would have been a matter of combining known techniques recognized for treating waste water (techniques of Dale and Jeppson) to yield the predictable result of treating waste water to remove contaminants from the water (volatile solids as taught in Dale, bacteria as taught in Jeppson).  According to Justen, endogenous cell enzymes of a suspension of yeast cells of S. cerevisiae are deactivated when subjected to a thermal treatment from 1 to 3 hours within 70˚C and 90˚C (paragraph [0264]).  Therefore, the heating as taught in Jeppson (heating from about 79˚C to about 95˚C for a period of one to six hours) would have been expected to have deactivated any enzymes present in the fermentation supernatant of the waste water product.  As such, the fermentation supernatant and the waste water product lack any active enzymes.  
Further still, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have substituted the nonionic surfactant used in the invention rendered obvious by Dale, Jeppson, and Justen with ethoxylated dodecyl alcohol for the predictable result of treating waste water.  It would have been a matter of simple substitution of one known non-ionic surfactant for another.  More specifically, it would have been a matter of simple substitution of one ethoxylated fatty alcohol (which Dale indicates is suitable for their invention; see paragraph [0026]) for another (ethoxylated dodecyl alcohol) as the non-ionic surfactant.  
Thus the waste water product resulting from treatment by the techniques of Dale and Jeppson, and in view of De Jong (and in light of Justen) renders obvious a liquid composition comprising a treated, fermented yeast supernatant including bio-nutrients, minerals, and amino acids, and about 9% by weight of ethoxylated dodecyl alcohol (as the nonionic surfactant), wherein the composition lacks any active enzymes contributed by yeast during fermentation due to the treatment, and wherein the composition has a pH of about 3.5 to about 4.0.  As such, Dale, Jeppson, De Jong, and Justen render obvious instant claims 1, 2 (Saccharomyces), 4 (ethoxylated dodecyl alcohol reads on a ‘polyether nonionic surfactant’), 6 (ethoxylated dodecyl alcohol reads on at least an ‘ethoxylated alcohol’ and an ‘ethoxylated aliphatic alcohol’), 7 (elected species ethoxylated dodecyl alcohol), 8-14, and 16 (elected species ethoxylated dodecyl alcohol).
Regarding instant claim 3, Dale discloses that the composition comprises about 20% by weight of the fermentation supernatant (claim 2 of Dale).  In an embodiment shown in Table III (page 3), the final composition comprises about 20% by weight of the fermentation supernatant.  About 20% falls in the range of ‘at most 95% by weight’ of instant claim 3.  Therefore, instant claim 3 is rendered obvious.  
NOTE:  In the parent application, 15/243,958, the Declaration under 37 C.F.R. 1.132 filed on January 3, 2019, presented evidence that overcame a similar rejection under 35 U.S.C. 103(a) over Dale in view of Jeppson and De Jong, and in light of Justen.  However, as pointed out in MPEP 201.06(c)(IX), affidavits or declarations, such as those submitted under 35 CFR 1.132 filed during the prosecution of the prior nonprovisional application do not automatically become part of a continuation application filed under 37 CFR 1.53(b).  Where it is desired to rely on an earlier filed affidavit or declaration, the Applicant should make such remarks of record in the 37 CFR 1.53(b) application and include a copy of the original affidavit or declaration filed in the prior nonprovisional application.
	A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,617,178. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the bio-catalytic composition of claim 1 of `178 comprises a fermentation supernatant from a yeast culture containing no active enzymes or bacteria, and one or more nonionic surfactants, wherein the composition lacks any active enzymes or bacteria, and wherein the bio-catalytic composition has a pH of about 3.5 to about 4.0.  The fermentation supernatant of claim 1 of `178 reads on a treated, fermented yeast supernatant since a treatment (e.g. separation from cells) would have been required to obtain the fermentation supernatant and result in no active enzymes or bacteria.  The fermented supernatant of claim 1 of `178 would have been expected by the skilled artisan to include all soluble components of the fermented culture, including bio-nutrients, minerals and amino acids.  Additionally, the pH range of about 3.5 to about 4.0 in claim 1 of `178 falls within the pH range of about 2.5 to about 5.0 of instant claim 1.  Though claim 1 of `178 differs from the instant claims in that it does not recite the weight percentage of the one or more nonionic surfactants, claim 12 of `178 recites the composition comprising from about 1% to about 15% by weight of the one or more nonionic surfactants, which is the same weight percentage range of instant claim 1, and falls within the weight percentage ranges of instant claims 8, 9, 13, and 14.  It would have been obvious to apply the limitation of claim 12 of `178 to the other claims of `178.  Finally, though the composition of the claims of `178 differ from the instant claims in that the claims of `178 do not recite that the composition is a liquid composition, it is obvious that the composition of the claims of `178 is liquid given that the yeast supernatant and the one or more nonionic surfactants would have been expected to be liquid.  By applying the limitation of claim 12 of `178 to the other claims of `178, then the claims of `178 read on at least instant claims 1, 8, 9, and 10 (pH of about 3.5 to about 4.0 in claim 1 of `178 reads on it).
Claim 2 of `178 reads on instant claims 2 (Saccharomyces), 11, and 12, as well as meeting instant claims 13 and 14 for the reasons discussed above.
Claims 4 of `178 corresponds to instant claim 4.
Claim 5 of `178 corresponds to instant claim 6.
Claim 7 of `178 corresponds to instant claim 7, and meets instant claim 16 when applied with the limitation of claim 2 of `178.
Claims 10 and 11 of `178 recite weight percentages of the fermentation supernatant which fall in the range of instant claim 3.
Claim 14 of `178 reads on at least instant claim 1 (see also discussion above regarding claim 1 of `178).
The other claims of `178 set forth additional limitations that are wholly encompassed by the instant claims.

Claims 1, 3, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,334,856. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the claims of `856 set forth a composition that is comparable to the instantly claimed composition (at least instant claim 1).  In particular, claim 1 of `856 requires a composition comprising a treated, fermented yeast supernatant including bio-nutrients, minerals and amino acids, and about 1% to about 15% by weight of one or more nonionic surfactants, wherein the composition lacks any active enzymes, and the composition has a pH below 5.0 which overlaps with the pH range of ‘about 2.5 to about 5.0’ of instant claim 1, thus meeting the limitations of the instant claims.  The composition set forth in the claims of `856 differs from the instant claims in that the claims of `856 do not recite that the composition is liquid.  However, it is obvious that the composition of the claims of `856 is liquid given that the yeast supernatant and the one or more nonionic surfactants would have been expected to be liquid.  
Claim 2 of `856 reads on instant claim 3, and claim 3 of `856 corresponds to instant claim 3. 
Claims 5, 6, and 11 of `856 correspond to instant claims 8-10, respectively.

Claims 1-4, 6-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,681,914. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `914 recites a composition comprising a treated, fermented yeast supernatant including bio-nutrients, minerals and amino acids, and about 3% to about 20% of one or more nonionic surfactants which overlaps with the range of ‘about 1% to about 15%’ of instant claim 1, wherein the composition lacks any active enzymes due to the treatment, and wherein the composition has a pH below 5.0 which overlaps with the pH range of ‘about 2.5 to about 5.0’ of instant claim 1.  Claim 1 of `914 differs from the instant claims in that it does not recite that the composition is liquid.  However, it is obvious that the composition of the claims of `914 is liquid given that the yeast supernatant and the one or more nonionic surfactants would have been expected to be liquid.  Therefore, the claims of `914 read on at least instant claim 1.
Claim 16 of `914 corresponds to instant claim 2, and includes an embodiment (Saccharomyces) reading on instant claim 11.  It would have been obvious to have applied the limitation of claim 16 of `914 to the other claims of `914.  Though the claims of `914 do not set forth the embodiment of the yeast being Saccharomyces cerevisiae (as recited in instant claim 12), it would have been obvious to the person of ordinary skill in the art to have substituted the Saccharomyces yeast with any known Saccharomyces yeast, including S. cerevisiae, thereby rendering obvious instant claim 12.  
Claims 3, 4, 6, and 7 of `914 correspond to instant claims 3, 4, 6, and 7, respectively.
Claims 8-10 of `914 overlap with the ranges of instant claims 8, 9, 13, and 14.  Therefore, claims 8-10 of `914 render obvious instant claims 8, 9, 13 (when the limitation of claim 16 of `914 is applied), and 14 (when the limitation of claim 16 of `914 is applied).
 Claim 14  of `914 corresponds to instant claim 10.
Although claims 17-19 of `914 are directed to methods, they set forth the composition of claim 1 of `914 and thus read on at least instant claim 1 for the reasons discussed above with respect to claim 1 of `914.  
The other claims of `914 set forth additional limitations that are wholly encompassed by the instant claims.

Claims 1-4, 6-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,683,222. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the claims of `222 set forth a bio-catalytic composition that is comparable to the instantly claimed composition.  In particular, claim 1 of `222 sets forth a biocatalytic composition comprising a fermentation supernatant from a yeast culture containing no active enzymes, and one or more nonionic surfactants, wherein the fermentation supernatant includes bio-nutrients, minerals, and amino acids.  Claim 1 of `222 differs from the instant claims in that it does not require the pH of the bio-catalytic composition, the weight percentage of the one or more nonionic surfactants, and that the composition is liquid.  However, claim 8 of `222 recites the bio-catalytic composition having a pH of about 3.5 to about 4.0 which overlaps with the pH range of instant claim 1.  Also, claim 17 of `222 recites the bio-catalytic composition comprising from about 1% to about 15% by weight of the one or more nonionic surfactants, which is the nonionic surfactant weight percentage limitation of instant claim 1.  It would have been obvious to apply the limitations of claim 8 and 17 of `222 to the other claims of `222.  Additionally, it is obvious that the bio-catalytic composition set forth in the claims of `222 is liquid given that the fermentation supernatant from a yeast culture and the one or more nonionic surfactants would have been expected to be liquid.  Therefore, the claims of `222 further incorporating the limitations of claims 8 and 17 of `222 read on at least instant claim 1.
Claim 8 of `222 reads on instant claim 10.
Claim 9 of `222 reads on instant claims 2 (Saccharomyces), 11, and 12.  It would have been obvious to apply the limitation of claim 9 of `222 to the other claims of `222.
Claim 10 of `222 corresponds to instant claim 4.  
Claim 12 of `222 corresponds to instant claim 6.
Claim 14 of `222 corresponds to instant claims 7 and 16 (when the limitation of claim 9 of `222 is applied).
Claims 15 and 16 of `222 recite weight percentages of the fermentation supernatant which fall in the range of instant claim 3.
Claim 17 of `222 recite a weight percentage range of the one or more nonionic surfactants which overlaps with the ranges of instant claims 8, 9, 13, and 14.  Therefore, claim 17 of `222 reads on instant claims 8, 9, 13 (when the limitation of claim 9 of `222 is applied), and 14 (when the limitation of claim 9 of `222 is applied).
The other claims of `222 set forth additional limitations that are wholly encompassed by the instant claims.

Claims 1-4, 6-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,557,234. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the papermaking additive composition of claim 1 of `234 comprises all the components and meets all the limitations of instant claim 1, with the only difference being that claim 1 of `234 does not require that the composition is liquid.  However, it is obvious that the papermaking additive composition of claim 1 of `234 is liquid given that the treated, fermented yeast supernatant and the one or more nonionic surfactants would have been expected to be liquid.  Therefore, the claims of `234 read on at least instant claim 1.
Claims 3, 4, and 6 of `234 correspond to instant claims 3, 4, and 6, respectively.
Claim 16 of `234 corresponds to instant claim 2, and reads on instant claim 11.  It would have been obvious to apply the limitation of claim 16 of `234 to the other claims of `234.  Though the claims of `234 do not set forth the embodiment of the yeast being Saccharomyces cerevisiae (as recited in instant claim 12), it would have been obvious to the person of ordinary skill in the art to have substituted the Saccharomyces of claim 16 of `234 with any known Saccharomyces yeast, including S. cerevisiae, thereby rendering obvious instant claim 12.
Claim 7 of `234 corresponds to instant claim 7 and reads on instant claim 16 (when the limitation of claim 16 of `234 is applied to it).
Claim 8 of `234 corresponds to instant claim 8 and reads on instant claim 13 (when the limitation of claim 16 of `234 is applied to it).
Claim 9 of `234 corresponds to instant claim 9 and reads on instant claim 14 (when the limitation of claim 16 of `234 is applied to it).
Claim 14 of `234 corresponds to instant claim 14.
The other claims of `234 that depend from claim 1 of `234 set forth additional limitations that are wholly encompassed by the instant claims.
Although claims 17-19 of `234 are directed to methods, they set forth the composition of claim 1 of `234 and thus read on at least instant claim 1 for the reasons discussed above with respect to claim 1 of `234.  

Claims 1-4 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,116,224. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the claims of `224 sets forth a composition that is comparable to the instantly claimed composition (at least instant claim 1).  In particular, claim 1 of `224 recites a pest control composition comprising a treated, fermented yeast supernatant including bio-nutrients, minerals, and amino acids, and about 5% to about 15% by weight of one or more nonionic biosurfactants (which is a narrower embodiment of ‘one or more nonionic surfactants’ as recited in instant claim 1), wherein the composition lacks active enzymes.  The nonionic biosurfactant weight percentage range falls within the nonionic surfactant weight percentage range of instant claim 1.  The pest control composition of claim 1 of `224 differs from the claimed invention in that it does not recite the pH of the composition, nor does it recite that the composition is liquid.  However, claim 11 of `224 recites that the pH is at most 4.5 which overlaps with the pH range of instant claim 1.  It would have been obvious to apply the limitation of claim 11 of `224 to the other claims of `224.  Additionally, it is obvious that the pest control composition recited in claim 1 of `224 is liquid given that the treated, fermented yeast supernatant and the one or more nonionic biosurfactants would have been expected to be liquid.  Therefore, the claims of `224 further incorporating the limitation of claim 11 of `224 read on at least instant claims 1 and 4 (biosurfactant embodiment).
Claim 12 of `224 corresponds to instant claim 2, and includes an embodiment reading on instant claim 11.  It would have been obvious to apply the limitation of claim 12 of `224 to the other claims of `224.  Though the claims of `224 do not set forth the embodiment of the yeast being Saccharomyces cerevisiae (as recited in instant claim 12), it would have been obvious to the person of ordinary skill in the art to have substituted the Saccharomyces of claim 12 of `224 with any known Saccharomyces yeast, including S. cerevisiae, thereby rendering obvious instant claim 12.
Claim 3 of `224 corresponds to instant claim 3.
Claim 5 of `224 recites a nonionic biosurfactant weight percentage range that overlaps with the nonionic surfactant weight percentage range of instant claims 1, 8, 9, 13 (when the limitation of claim 12 of `224 is applied to it), and 14 (when the limitation of claim 12 of `224 is applied to it), thereby reading on them.
Claim 6 of `224 corresponds to instant claims 9 and 14 (when the limitation of claim 12 of `224 is applied to it).
Claim 11 of `224 corresponds to instant claim 10.  

Claims 1, 2, 4, 6-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/729,243 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the claims of `243 set forth a bio-catalytic composition that is comparable to the instantly claimed composition.  In particular, claim 1 of `243 sets forth a biocatalytic composition comprising a fermentation supernatant from a yeast culture containing no active enzymes, and one or more nonionic surfactants, wherein the fermentation supernatant includes bio-nutrients, minerals, and amino acids.  Claim 1 of `243 differs from the instant claims in that it does not require the pH of the bio-catalytic composition, the weight percentage of the one or more nonionic surfactants, and that the composition is liquid.  However, claim 13 of `243 recites the bio-catalytic composition having a pH of about 3.5 to about 4.0 which overlaps with the pH range of instant claim 1.  Also, claim 20 of `243 recites the bio-catalytic composition comprising from about 1% to about 15% by weight of the one or more nonionic surfactants, which is the nonionic surfactant weight percentage limitation of instant claim 1.  It would have been obvious to apply the limitations of claim 13 and 20 of `243 to the other claims of `243.  Additionally, it is obvious that the bio-catalytic composition set forth in the claims of `243 is liquid given that the fermentation supernatant from a yeast culture and the one or more nonionic surfactants would have been expected to be liquid.  Therefore, the claims of `243 further incorporating the limitations of claims 13 and 20 of `243 read on at least instant claim 1.
Claim 13 of `243 reads on instant claim 10.
Claim 14 of `243 reads on instant claims 2 (Saccharomyces), 11, and 12.  It would have been obvious to apply the limitation of claim 14 of `243 to the other claims of `243.
Claim 15 of `243 corresponds to instant claim 4.  
Claim 17 of `243 corresponds to instant claim 6.
Claim 19 of `243 corresponds to instant claims 7 and 16 (when the limitation of claim 14 of `243 is applied).
Claim 20 of `243 recites a weight percentage range of the one or more nonionic surfactants which overlaps with the ranges of instant claims 8, 9, 13 (when the limitation of claim 14 of `243 is applied), and 14 (when the limitation of claim 14 of `243 is applied), thereby reading on them.
The other claims of `243 set forth additional limitations that are wholly encompassed by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651